Exhibit 99.1 LORUS THERAPEUTICS REPORTS SECOND QUARTER RESULTS FOR FISCAL YEAR 2012 TORONTO, ONTARIO - January 13, 2012 - Lorus Therapeutics Inc. (TSX: LOR) (“Lorus” or the “Corporation”), a biopharmaceutical company specializing in the research and development of pharmaceutical products and technologies for the management of cancer, today reported financial results for the three and six months ended November 30, 2011. Q2 2012 HIGHLIGHTS • Announced the presentation of positive nonclinical toxicity data for Lorus’ lead small molecule anti-cancer drug candidate LOR-253 at the Annual Meeting of the American College of Toxicology.The poster presentation detailed the results of nonclinical toxicity and toxicokinetics studies conducted with LOR-253. The studies were part of the formal safety evaluation of LOR-253 to support first-in-man clinical trials in cancer, and to determine the starting dose of LOR-253 in patients. The studies, which took place over one year, examined a wide range of toxicity parameters in rat and dog species, as well as safety pharmacology and blood toxicity. Overall, LOR-253 had a favorable nonclinical toxicology profile in both animal species and was well tolerated at doses higher than efficacious dose levels established in animal models of human cancers. Of significance, the data show that the effective dose could be potentially increased by a factor of eight to fifteen before seeing levels of toxicity observed in the animal studies. • Received allowance of an Australian patent for Lorus’ lead small molecule anticancer drug LOR-253. The patent covers LOR-253 composition of matter and methods of treating cancer with LOR-253. Specific cancers protected by the patent include a range of solid tumor types such as non-small cell lung cancer, colon cancer, melanoma, as well as prostate and breast cancers. • Amended the exercise price of certain warrants from an exercise price of $1.33 to $0.28 which was equal to the 5-day volume weighted average trading price of the common shares of the Corporation on the Toronto Stock Exchange on the date of the approval of the shareholders to such amendment, plus a 10% premium (rounded up). Prior to the amendment the exercise price of the warrants was significantly above the trading price of Lorus’ common shares. Therefore, Lorus believes amending the exercise price of the warrants likely provides the Corporation with a further means of raising additional capital through the potential exercise of the warrants and thus saving the cost of doing an additional financing. FINANCIAL RESULTS Net loss for the three months ended November 30, 2011 was $1.5 million ($0.07 per share) compared to $1.2 million ($0.11 per share) in the same period in the prior year.The Company incurred a net loss of $2.6 million ($0.13 per share) for the six months ended November 30, 2011 compared to $2.4 million ($0.22 per share) during the same period in the prior year. The increase in net loss in the three and six month periods ended November 30, 2011 is due to higher general and administrative and research and development expenditures resulting from non-cash stock based compensation expense.The stock based compensation expense was higher in the current periods due to option grants in November in the current year compared with December in the prior year as well as certain one time grants and the cancellation of certain options resulting in the acceleration of expense. Lorus utilized cash of $811 thousand in operating activities in the three-month period ended November 30, 2011 compared with $2.6 million during the same period in the prior year.For the six months ended November 30, 2011 Lorus utilized cash of $1.9 million compared with $3.2 million in the same period last year.The decrease in cash utilized in the three and six months ended November 30, 2011 compared with the same periods in the prior year is due to lower cash spending in the current year as well as the repayment of outstanding promissory notes in the prior year. 1 At November 30, 2011, the Corporation had cash and cash equivalents of $846 thousand compared to $911 thousand at May 31, 2011.On November 29, 2011, the Corporation issued a grid promissory note to Mr. Abramson, a director of Lorus that will allow Lorus to borrow funds up to $1.8 million.The funds may be borrowed at a rate of up to $300,000 per month, will incur interest at a rate of 10% per year and are due and payable on November 28, 2012.The promissory note contains certain covenants that if breached could result in the promissory note becoming due upon demand.The Company had not drawn on this promissory at November 30, 2011. Research and development expenses totaled $648 thousand in the three-month period ended November 30, 2011 compared to $621 thousand during the same period in the prior year and totaled $1.2 million in the six month period ended November 30, 2011 as compared to $1.1 million in the same period in the prior year.Research and development expenses consisted of the following: Three months ended Six months ended (amounts in 000’s) November 30 November 30 Stock based compensation $
